Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered March 29, 1988, which denied defendant-appellant’s motion for summary judgment dismissing so much of plaintiff’s complaint as sought recovery for lost revenues and lost labor productivity unanimously reversed, on the law, and the motion granted to the extent that the complaint seeks lost profits, lost revenues and lost labor productivity, without costs.
This case is another growing out of the city-wide blackout of July 13-14, 1977 and subsequent blackouts occurring in 1977 and 1978. Plaintiff is a joint venture which was under contract with the City of New York to construct a water tunnel in The Bronx. Because of the loss of electricity during various periods in 1977 and 1978 plaintiff was unable to work. By order entered October 29, 1987 Justice Evans granted summary judgment to the plaintiff on the issue of gross negligence. (See, Food Pageant v Consolidated Edison Co., 54 NY2d 167.)
By this motion for summary judgment defendant Con Edison seeks only to limit plaintiff’s damages. Plaintiff is not entitled to recover for speculative lost profits, lost revenues or lost labor productivity. (See, Koch v Consolidated Edison Co., 62 NY2d 548, 561, cert denied 469 US 1210; Kenford Co. v County of Erie, 67 NY2d 257, 261 [1986]; Kirsch Beverage Corp. v Consolidated Edison Co., 130 AD2d 718 [2d Dept 1987].) Concur—Sullivan, J. P., Ellerin, Smith and Rubin, JJ.